DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that Best US2006003279 does not disclose the second half portion is closed and corresponds to a part of the first cover wherein a portion of the plurality of through holes are disposed.  Examiner has acknowledge this in the present and prior rejection.   However, Best teaches varying the perforations or openings in members 30 (Fig. 9-15) further teaches that variations in perforation quantity, size, spacing, geometry, and location may vary widely in order to provide variations in flux density for a particular application (¶88, ¶89). Variations in the quantity, size, spacing, geometry, and location of these perforations are a results effective variable which correlates to the flux density of infrared radiation (¶88).  Best establishes that such variations are with routine grasp of one of ordinary skill in the art and a reasonable expectation of success for such modifications (¶88, ¶89).   Best establishes that various applications will desire various flux densities (¶88). Applicant’s remarks do not address any of these teachings of Best.  Applicant’s remarks fail to point out any criticality or unexpected results achieved by the claimed arrangement. The amended claim 1 utilizes broad terms “portion”, “part”, and “corresponds”.  Nothing in the current record suggests that the current claim language encompasses more than routine variations in perforation quantity, size, spacing, geometry, and location as taught by Best.
Applicant’s argument that “there are a different number of through holes distributed over the first cover and the second cover and the through holes are distributed over different areas of the first cover and second cover” are not substantiated by the language of the claims.   Further, instant Fig. 7 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the through holes" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 provides for “a plurality of through holes” in line 3 and “a portion of the plurality of through holes” in line 10.  It is unclear from the claims if the recitation “the through holes” in line 14 references the plurality or the portion of the plurality of through holes.  
Claims 2-9 are indefinite at least by virtue of dependency.  
Claim 8 recites “the through holes”.    There is insufficient antecedent basis for this limitation in the claim. Claim 1 provides for “a plurality of through holes” in line 3 and “a portion of the plurality of through holes” in line 10.  It is unclear from the claims if the recitation “the through holes” references the plurality or the portion of the plurality of through holes.  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best US2006003279.
Regarding claim 1, Best US2006003279 discloses combustion device, comprising: 
a first cover having a first outer surface and a first inner surface which face opposite directions, wherein a plurality of through holes penetrating through the first outer surface and the first inner surface are disposed on the first cover (lower plate 30j of 22j); 
a second cover having a second outer surface and a second inner surface which face opposite directions, wherein the second cover is disposed on the first cover (upper plate 30j of 22j); 
a chamber is formed between the second inner surface and the first inner surface (Fig. 16); 
the second cover is divided into a first half portion and a second half portion (Fig. 16); 
at least one hollow portion penetrating through the second outer surface and the second inner surface is disposed on the first half portion (seen in fig. 16); 
an infrared generating mesh disposed between the first cover and the second cover and located in the chamber, wherein the infrared generating mesh is heated by a flame to generate infrared rays, and the generated infrared rays emit through the through holes  (perforated plate 25j of 22j); and 
a gas burner assembly having a flame outlet for burning gas to generate the flame to act on the infrared generating mesh, wherein the flame outlet is located within a projection area of the second half portion (venturi 52 and pipe 54, Fig. 16).

Best teaches varying the perforations or openings in members 30 (Fig. 9-15) further teaches that variations in perforation quantity, size, spacing, geometry, and location may vary widely in order to provide variations in flux density for a particular application (¶88, ¶89). Variations in the quantity, size, spacing, geometry, and location of these perforations are a results effective variable which correlates to the flux density of infrared radiation (¶88).  Best establishes that such variations are with routine grasp of one of ordinary skill in the art and a reasonable expectation of success for such modifications (¶88, ¶89).   Best establishes that various applications will desire various flux densities (¶88). 
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the holes of lower plate 30j of best in such a fashion as to meet the claimed subject matter since doing so amounts to varying a results effective variable which would vary the flux density of the burner in order to meet the requirements of a particular application.    

Regarding claim 2, Best further teaches the combustion device of claim 1, wherein the first cover has a first peripheral portion; the second cover has a second peripheral portion; the infrared generating mesh has a third peripheral portion; the first peripheral portion is engaged with the second peripheral portion, and the third peripheral portion is disposed between the first peripheral portion and the second peripheral portion (seen in fig. 16 and fig, 3, the 30j, 25j, and 30j are sandwiched).
Regarding claim 3, Best further teaches the combustion device of claim 2, further comprising a support, wherein the support comprises a first supporting plate (Fig. 16, 70), a second supporting plate (32), and a third supporting plate (30J of 36j); the third supporting plate is located between the first supporting plate and the second supporting plate (Fig. 16); the second cover is fixed on the first supporting plate (fasteners 44); the gas burner assembly is fixed on the second supporting plate (seen in Fig. 16); at least 
Regarding claim 7, Best further teaches the combustion device of claim 1, wherein the first half portion comprises a plurality of hollow portions, and the hollow portions are holes (Fig. 16, see claim 1 above). 
Best does not expressly disclose a number of hollow portions gradually increases in a direction away from the second half portion.
Best teaches varying the perforations or openings in members 30 (Fig. 9-15) further teaches that variations in perforation quantity, size, spacing, geometry, and location may vary widely in order to provide variations in flux density for a particular application (¶88, ¶89). Variations in the quantity, size, spacing, geometry, and location of these perforations are a results effective variable which correlates to the flux density of infrared radiation (¶88).  Best establishes that such variations are with routine grasp of one of ordinary skill in the art and a reasonable expectation of success for such modifications (¶88, ¶89).   Best establishes that various applications will desire various flux densities (¶88). 
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the holes of Best in such a fashion as to meet the claimed subject matter since doing so amounts to varying a results effective variable which would vary the flux density of the burner in order to meet the requirements of a particular application.    
Regarding claim 8, Best does not expressly disclose the combustion device of claim 1, wherein a mesh density per unit area of the infrared ray generating net is greater than a density of the through holes per unit area of the first cover.
Best teaches varying the perforations or openings in members 30 (Fig. 9-15) further teaches that variations in perforation quantity, size, spacing, geometry, and location may vary widely in order to provide variations in flux density for a particular application (¶88, ¶89). Variations in the quantity, size, spacing, geometry, and location of these perforations are a results effective variable which correlates to 
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the holes of Best in such a fashion as to meet the claimed subject matter since doing so amounts to varying a results effective variable which would vary the flux density of the burner in order to meet the requirements of a particular application.    
Regarding claim 9, Best further teaches the combustion device of claim 1, wherein the second inner surface of the second cover is adapted to reflect the infrared rays generated by the infrared generating mesh toward the first cover (Claim 1, the plates are constructed of metal and therefor inherently reflect at least a portion of the infrared radiation ¶76).
Allowable Subject Matter
Claims 4, 5, 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is insufficient teaching, suggestion, or motivation in the prior art to further modify the prior art device in such a fashion as to meet the claimed subject matter.  The additional detail and specificity of claim 4 reaches beyond routine optimization. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DEEPAK A DEEAN/Examiner, Art Unit 3762              

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762